The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
With respect to the changes in the independent claims examiner makes the following analysis.  In the newly added wherein clause the benzofurazan is further defined as 4-hydrazino-7-nitrobenzofurazan (NBD-H) when the odorous material is an aldehyde or a ketone and/or the benzofurazan is further defined as 4-(N,N-dimethylaminosulfonyl)-7-piperazinobenzofurazan (DBD-PZ) when the odorous material is a carboxylic acid.  While it defines the type of benzofurazan for certain types of odorous compounds, it is not limited thereto.  If odorous compounds other than aldehydes, ketones and carboxylic acids are present, other benzofurazans can be used for them within the scope of the independent claims and those which do not specifically limit the type of odorous compound to aldehydes and ketones or carboxylic acids.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Granja (US 2012/0196375) in view of Ogura (US 2006/0159639) or Singer (US 2019/0105250) and .
In the patent Ogura teaches a pseudo body odor composition including A) at least one compound selected from A-1) hydroxyalkynyl carboxylic acids having 5 to 8 carbon atoms and A-2) alkenyl carboxylic acids having 5 to 8 carbon atoms and one double bond; B) at least one kind selected from fatty acids having 2 to 24 carbon atoms; and C) at least one kind selected from aldehydes having 2 to 13 carbon atoms (see at least the abstract and paragraphs [0018]-[0026]).  Paragraphs [0052]-[0067] add further description and explanation of the various compounds used in the body odor composition.  Tables 2 and 3 give several examples of pseudo body odor compositions produced for use (see paragraph [0144]-[0145] including several saturated acids and aldehydes).  
In the patent publication Singer teaches synthetic compositions for body odor modelling which reconstitute human body odors, especially those arising from axillary perspiration (see at least paragraph [0001]).  Paragraphs [0006]-[0010] teach that the artificial sweat odor compositions include a solvent and i) at least an alkenoic acid compound having 2-10 carbon atoms, ii) at least a saturated aliphatic carboxylic acid compound having 2-15 carbon atoms, and optionally iii) at least one saturated aliphatic hydroxyl carboxylic acid compound having 3-10 carbon atoms, and/or iv) at least one mercapto-alkanol compound having 2-10 carbon atoms.  Paragraphs [0012]-[0016] teach that in a preferred artificial sweat odor composition, the compounds in groups i) to iv) can be selected from i) 7-octenoic acid, 3-methyl-2-hexenoic acid; ii) isovaleric acid, 2-methyl butyric acid, hexanoic acid, octanoic acid, nonanoic acid, 4-ethyl octanoic acid, decanoic acid, undecanoic acid, butyric acid, propionic acid, acetic acid; iii) 3-hydroxy-3-methylhexanoic acid, lactic acid; iv) 3-mercapto-3-methyl-1-hexanol, 3-mercapto-1-hexanol.  Paragraphs [0017]-[0019] teach a more specific artificial sweat odor composition including i) at least 3-methyl-2-hexenoic acid as alkenoic acid compound, and ii) at least a mixture consisting of isovaleric acid, hexanoic acid, octanoic acid, nonanoic acid, 4-ethyl octanoic acid, decanoic acid, butyric acid as saturated aliphatic carboxylic acid compounds.   
In the paper Uchiyama reviewed fluorogenic and fluorescent labeling reagents having a benzofurazan (2,1,3-benzoxadiazole) skeleton such as 4-fluoro-7-nitro-2,1,3-benzoxadiazole (NBD-F), 4-N,N-dimethylaminosulfonyl-7-fluoro-2,1,3-benzoxadiazole (DBD-F), 4-aminosulfonyl-7-fluoro-2,1,3-benzoxadiazole (ABD-F), ammonium 7-fluoro-2,1,3-
With respect to claim 1, it would have been obvious to one of ordinary skill in the art at the time the application was filed to have substituted/incorporated the benzofurazan reagents 
With respect to claims 3-8, Ganja teaches the detection of carboxylic acids, aldehydes and ketones on the fabric but does not teach the specifically claimed indicators for that purpose, the activation step or the specific wavelengths.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use 4-hydrazino-7-nitrobenzofurazan (NBD-H) in the Granja method when the odorous material is an aldehyde or a ketone as taught by Uchiyama and use 4-(N,N-dimethylaminosulfonyl)-7-piperazinobenzofurazan (DBD-PZ) in the Granja method when the odorous material is a carboxylic acid with an activating step using 2,2’dipyridyldisulfide and triphenylphosphine to form a derivative of carboxylic acid including a pyridyl leaving group as taught by Uchiyama because of their sensitivity and selectivity as taught by Uchiyama and their ability to react with carboxylic acids such as fatty acids and aldehydes and ketones as taught by Uchiyama.  With respect to claim 8, Uchiyama teaches excitation wavelengths of from about 380 nm to about 500 nm to produce the fluorescence.  Thus the limitation of claim 8 would have also been obvious for the same reasons.  
With respect to claim 9, Granja teaches producing a plurality of stains as required by the experimental design with at least 5 per product being advised to give some statistical relevance to the result (see paragraph [0176]).  Paragraph [0175] teaches application of 500 microliters of a sebum solution as a suggestion.  However, other amounts can be used depending on desired stain 
With respect to claim 10, Granja teaches forming an indicator solution including the indicator at least partially dissolved a solvent; and applying the indicator solution to the fabric (paragraphs [0184]-[0194] teach the preparation of a fluorescent indicator solution and its application to fabrics, garments, pillowcases, or sheets).  
With respect to claims 11 and 14, the method of claim 9 would require the system of claims 11 and 14 for its performance.  Thus the obviousness of claim 9 also shows the obviousness of claims 11 and 14.  
With respect to claim 13, the obviousness of claims 3-4 above sows the obviousness of claim 13.  
With respect to claim 15, example 3, paragraph [0202]-[0218]) teach a method for determining the efficacy of a laundry product using the methods of examples 1 and 2 (paragraphs [0147]-[0201]), said method comprising the steps of: applying an odorous material to first and second fabrics; applying an indicator to each of the first and second fabrics with the indicator being a benzofurazan; tagging the odorous material on each of the first and second fabrics with the indicator; washing the first fabric utilizing a laundry product; exposing each of the first and second fabrics to a light at a predefined wavelength to produce fluorescence of the tagged odorous material on each of the first and second fabrics; observing the fluorescence of the tagged odorous material on each of first and second fabrics; and comparing the fluorescence of the observed first and second fabrics (also see paragraph [0022]-[0033] and [0077]-[0088]).  The 
With respect to claim 17, the obviousness of claims 3-4 above shows the obviousness of claim 17.  
With respect to claims 18-20, the discussion above with respect to claim 9 shows the obviousness of claims 18-20.  
Claims 2, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Granja in view of Ogura or Singer and further in view of Uchiyama as applied to claims 1, 11 and 15 above, and further in view of Yoshioka (Sensors and Actuators B 2015).  Granja teaches that the indicator solution can include multiple indicators (see paragraph [0120], the indicator materials can be used alone or in combination) and the measurement of fluorescence with an instrument such as a spectrophotometer at specific wavelengths (see paragraphs [0199]-[0201]) but does not teach the use of a bandpass filter for that purpose.  
In the paper Yoshioka teaches multispectral fluorescence imaging for odorant discrimination and visualization.  Fluorescent dyes with different excitation/emission spectra were mixed into agarose gel to prepare a multiple probe sensing film.  Odorants remained in environment were recorded on the sensing film via a process called odorant exposure.  The odorant-induced fluorescence change of the film under various excitation lights was captured by a CCD camera to obtain multispectral images.  It was demonstrated that the use of multiple fluorescence probes provided discrete emission bands, which increased the dimensions of vector space of the multispectral images.  Complicated interactions between probes and probes, probes and odorants resulted in the diversiform fluorescence change patterns of the images.  Combined with principal component analysis (PCA), different odorants could be discriminated and clustered in the principal component spaces in association with their molecular structures.  A hand-shape odorant mark with region-segmented components was visualized with high spatial resolution.  Additionally, the technique also succeeded in the visualized demonstration of an airflow containing mixed odorants.  Compared with the existing gas and odor sensing technologies, the multispectral fluorescence imaging can be used not only to discriminate different odorants, but also to visualize their time-averaged spatial distribution in environment.  Due to its novelty and high information acquisition ability, it can be expected as a new and powerful tool in odor sensing.  Section 2.2 describes the multispectral fluorescence imaging 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use a multispectral imaging system with bandpass filters as described by Yoshioka because of the possible use of different indicators as taught by Granja and the advantage/ability of detecting emission from multiple indicators as taught by Yoshioka for the multispectral imaging system.  
Applicant's arguments filed August 3, 2021 have been fully considered but they are not persuasive. With respect to the changes made in the claims, the obviousness rejection has been modified to reflect those changes.
With respect to the arguments in general, examiner notes that the Court has held, the test for obviousness is not that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Also the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Thus for obviousness, the primary Granja reference does not need to disclose all elements of the claim as long as the reference combination shows that its modification to meet the claims would have been considered obvious in view of the references applied against the claim(s). 
 In that respect the KSR decision cited by applicant and also cited above set forth rationales that could be used to support a conclusion of obviousness.  Among the rationales set forth in the KSR decision, the following are relevant to the instant set of claims:  A) combining 
Relative to the PTAB comments, this application is not currently before the PTAB.  Additionally, as described above, there is basis in the instant reference combinations to support the examiner’s conclusion of obviousness based on the rationales set for by the Supreme Court in the KSR decision.  Thus, it is believed that those same reasons would be found to also support a conclusion of obviousness under the standard used by the PTAB since they also follow the standard set forth by the Supreme Court.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797